Citation Nr: 1745932	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus II.

2. Entitlement to service connection for eczema.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a knee disability.

5. Entitlement to service connection for fatigue.

6. Entitlement to service connection for helicobacter pylori (H pylori).

7. Entitlement to service connection for gastroesophageal reflux disease (GERD).

8. Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.

9. Entitlement to service connection for fibromyalgia, previously characterized as joint pain.

10. Entitlement to service connection for compensation purposes dental problems or teeth, claimed as secondary to GERD. 

11. Entitlement to service connection for diabetes.

12. Entitlement to a rating in excess of 10 percent for calluses of the feet, bilaterally.

13. Entitlement to a rating in excess of 20 percent for left foot disability associated with calluses.

14. Entitlement to a rating in excess of 20 percent for right foot disability associated with calluses.

15. Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.

16. Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38 of the United States Code after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and October 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision and August 2013, September 2015, and Febr 2916 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously considered and remanded the vocational rehabilitation issue in June 2014 and the other issues in February 2016.  On remand, the RO granted two 20 percent ratings for left and right foot disabilities under Diagnostic Code 5284.  The Board will also consider those ratings, which are deemed as part and parcel with the rating claim for calluses of the bilateral feet, which is already in appellate status.  The Veteran testified before the undersigned in a September 2015 hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for anxiety, and entitlement to service connection for treatment purposes for a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran did not appeal the December 2013 denial of his claim of service connection for diabetes and new and material evidence was not received within one year of that decision.  He has since submitted new evidence pertinent to his claim.

2. The weight of the evidence is against finding current diabetes related to service.

3. The weight of the evidence is against finding current fibromyalgia disability.

4. The weight of the evidence is against finding a current diagnosis of chronic fatigue syndrome.

5. Resolving doubt in the Veteran's favor, the evidence shows eczema is part of his bilateral foot disability.

6. The weight of the evidence is against finding current knee and back disabilities are related to service or that they have been caused or aggravated by service-connected foot disabilities.

7. The weight of the evidence is against finding GERD and H. pylori related to service.

8. The weight of the evidence is against finding a service-connected dental disability.

9. Regarding dermatolgic foot symptoms, the evidence shows the calluses cover less than 20 percent of the body and of the exposed areas and do not require systemic therapy.  

10. Regarding the orthopedic foot symptoms, the evidence shows moderately-severe, but not severe symptoms; there is no evidence of operated resection of the metatarsal head or equivalent symptoms, or symptoms analogous to the 50 percent rating for flatfeet.

11. The evidence does not show that the Veteran has anatomical loss or loss of use of his feet or legs, blindness, or is permanently bedridden.

12. The evidence shows that the Veteran's service-connected foot disability has worsened such that, along with other facts, he is no longer suited for the occupation for which he received the vocational training from VA.


CONCLUSIONS OF LAW

1. The December 2013 RO denial of the claim for service connection for diabetes became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. The criteria for an award of service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for an award of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for an award of service connection for fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5. The criteria for an award of service connection for eczema have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6. The criteria for an award of service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7. The criteria for an award of service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8. The criteria for an award of service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9. The criteria for an award of service connection for H. pylori have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

10. The criteria for service connection for teeth or dental problems have not been met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.303, 3.381, 4.150.  

11. The criteria for a rating in excess of 10 percent for bilateral foot calluses have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (2016).  

12. The criteria for ratings in excess of the two, twenty percent ratings for right and left foot disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

13. The criteria for special monthly compensation based on aid and attendance have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2016).

14. The criteria for additional vocational rehabilitation services under Chapter 31 have been met.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.284(a).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In November 2011 and November 2013, the RO sent the Veteran notice letters.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations for the feet, knees, back, gastrointestinal, and anxiety claims in July 2004, May 2005, July 2013, July 2015, and June 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA treatment records and the June 2016 examinations and issuing the December 2016 Statement of the Case.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, the Board will proceed to the merits of the claims.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in December 2013 denying the Veteran's claim of service connection for diabetes.  The Veteran was informed of his right to appeal but did not do so.  Furthermore, new and material evidence was not received within one year of the rating decision.  Therefore, the July 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

Evidence at the time of the December 2013 denial included in-service and post-service treatment records.  The RO found that there was no evidence of a current diabetes diagnosis incurred in or caused by service.  Since that denial, the Veteran submitted evidence from a private provider, Dr. RL, who wrote that the Veteran was diagnosed with diabetes in August 2013.  This evidence was not considered by agency decision makers and directly addresses the unestablished fact of a current disability.  Thus, new and material evidence has been received and the claim for diabetes is reopened.  38 C.F.R. § 3.156(a).  

While the September 2015 rating decision appears to deny reopening the diabetes claim, the RO considered the merits of the underlying service-connection claim by finding no evidence that current diabetes was associated with service.  As such, the Board will proceed to consider the service-connection claim.

III. Service connection
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Alternatively, a veteran who served in the Southwest Asia Theater during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service connected, so long as the objective symptoms occurred either during service in the Southwest Asia Theater or manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i).  The Southwest Asia Theater is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, such as a fibromyalgia, as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

Diabetes

After a review of the record, the Board finds that the criteria for service connection for diabetes have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has diabetes currently.  In a July 2016 letter, Dr. RL wrote that the Veteran was diagnosed with diabetes mellitus II on August 30, 2013.  Current VA medical records show treatment for diabetes.  The evidence does not, however, show diabetes in service.  Service treatment records are silent for diabetes diagnosis.  Furthermore, the evidence is well-established that the Veteran was not diagnosed with diabetes until 2013, many years after service.  

In a May 2016 statement, the Veteran asserted that his diabetes was related to his time in the Persian Gulf.  The Veteran's DD form 214 shows that he had service in Southwest Asia.  However, diabetes is not a qualifying chronic disability presumed to be associated with service in Southwest Asia.  See 38 C.F.R. § 3.317.  Diabetes is a clearly diagnosed disability, not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See id.  The presumption under 38 C.F.R. § 3.317 does not apply, and the evidence does not show any in-service incurrence upon which service connection for diabetes could be established.  See 38 C.F.R. § 3.303.  Finally, while diabetes mellitus is a chronic disease under 38 C.F.R. § 3.309(a), the evidence fails to show that it manifested in the first post-service year.  The Board acknowledges the continuity of symptomatology alone could serve as a basis for service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013).  Again, however, there is no showing of continuous symptoms back to service.   For these reasons, the claim is denied.




Fatigue and fibromyalgia

Following a review of the evidence, the Board concludes that the criteria for service connection for fatigue and fibromyalgia have not been met.  See 38 C.F.R. § 3.303.

As noted above, the Veteran had service in Southwest Asia.  Fibromyalgia and chronic fatigue syndrome are qualifying medically unexplained multisymptom illnesses subject to the presumption in 38 C.F.R. § 3.317.  Nevertheless, the evidence does not show that the Veteran has a current diagnosis of fibromyalgia or chronic fatigue syndrome.  VA and private treatment records are silent for diagnosis of fibromyalgia.  Similarly, VA and private treatment records are silent for chronic fatigue syndrome diagnosis.  The Veteran has also not reported being diagnosed with fibromyalgia or chronic fatigue syndrome.  Treatment records show that the Veteran suffers from fatigue symptoms, not an independently-diagnosed chronic fatigue illness.  The July 2015 examiner noted that the Veteran did not have symptoms consistent with chronic fatigue syndrome.  During the July 2015 mental health examination, he reported fatigue as a symptom associated with his anxiety.

Given the evidence, the Veteran is not shown to have current fatigue or fibromyalgia disabilities.  Moreover, the fatigue and complaints of joint pain are not found to be medically unexplained in this case.  Again, the fatigue is associated with a psychiatric disorder.  Moreover, the record reveals osteoarthritis of the knees and degenerative changes of the spine, the ankles, and of the joints of the hands, accounting for joint pain.  Finally, the July 2015 Gulf War examination included the finding that there were no identified conditions for which an etiology was not established.  Thus, the weight of the competent evidence is against a finding that joint pain is a symptom of a medically unexplained chronic multi-symptom illness in the present case.  

As the first element is not met, service connection for fatigue and fibromyalgia is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that a veteran is not entitled to compensation simply because he had a disease or injury while on active service; such incidents must have resulted in disability).  If the Veteran is service-connected for anxiety, his fatigue symptoms can be compensated with his disability rating.

Eczema

Resolving doubt in the Veteran's favor, the Board finds that the criteria for service connection for eczema have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has eczema.  While he did not have active eczema at the July 2015 examination, subsequent VA treatment records from 2016 and 2017 show eczema on the active problem lists.  Additionally, the June 2016 examiner diagnosed eczema of the feet.

Next, the evidence is in relative equipoise on the question of nexus.  Service treatment records are silent for diagnosis or complaints of eczema.  The July 2015 examiner opined that eczema would be less likely than not related to Gulf War service because medical research found no risk of eczema associated with service in the Gulf War.  Nevertheless, the June 2016 examiner diagnosed the Veteran's foot disability as eczema with foot calluses.  Service connection may be granted for a disability that is proximately due to a service-connected disease or injury.  38 C.F.R. § 3.310.  Here, the June 2016 examiner's characterization indicates that eczema is a component of the Veteran's service-connected calluses of the feet, and therefore service connection is warranted.     

Back and knees

The Veteran asserts that his back and knee disabilities are related to his service-connected foot disabilities.  

After review of the record, the Board finds that the criteria for service connection for the back and knees have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current back and knee disabilities but no back or knee problems in service.  A May 2017 VA treatment record shows arthritis of the spine and knees.  Similarly, the June 2016 examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, knee joint osteoarthritis, and patellofemoral pain syndrome.  A June 2016 private record also notes disc bulge and neural foraminal narrowing in the lumbosacral spine.  A February 2009 private treatment record documents an inferior surface tear in the anterior horn of the lateral meniscus, presumed to be chronic from posttraumatic changes.  Service treatment records are silent for complaints of or treatment for low back or knee problems.  The Veteran denied knee or back problems in his September 1991 and March 1992 medical questionnaires.

The evidence shows the onset of the knee and back disabilities after service and that these disabilities are less likely related to his service-connected foot disabilities.  A September 2003 private record shows extensive degenerative or posttraumatic change of the left knee and mild degenerative or posttraumatic change of the right knee, which were assessed as accelerated for the Veteran's age.  A January 2004 record also notes osteoarthritis of the knees.  October 2003 and January 2004 private records show degenerative disc disease in the Veteran's back.  The July 2004 examiner found similar disabilities but opined that the knee and back disorders were not caused by or the result of injury or disease that occurred while on active duty.  

During the May 2005 examination, the Veteran reported having knee and back problems for five years, or since 2000, several years after service.  At the June 2016 examination, he reported having back and knee pain since the early 1990s.  The Board finds the earlier report more probative as it was made in closer proximity to the reported onset and there is no evidence of complaints in the early 1990s.  The Veteran first claimed service connection for his back and knees in 2003.  Indeed, at the time of this prior claim, his contention was that his knee and back disabilities were related to his feet; he made no mention of problems at the time of service.  Based the reported onset in 2000 and the lack of treatment for the arthritis of the knees and back within a year of service, neither the chronic disease presumption from 38 C.F.R. § 3.307 nor continuity of symptomatology is implicated in the Veteran's case.  

The 2004 examiner explained that the Veteran's foot problems did not cause his knee or back problems.  While his plantar calluses were painful and quite tender, they would not likely upset the body mechanics enough to cause a degenerative process in the knees or back.  Instead, he noted, the feet were probably painful enough they would discourage him from being up and about to overuse his knees or back.  In January 2005, Dr. RL wrote that the Veteran had chronic foot pain, which contributed to some extent to his occasional arthralgias in his knee and lower back.  Again in August 2010 and December 2014, Dr. RL wrote that his chronic foot pain was so severe that it caused back pain and discomfort.  

The examiner in June 2016 opined that the back and knee disabilities were less likely than not related to or aggravated by the service-connected foot disabilities.  Regarding the knees, the examiner explained that current peer-reviewed medical literature does not support causal relationships between foot calluses and the development of knee pathology, either bony or ligamentous. While foot calluses will cause a painful/antalgic gait, this in and of itself will not lead to or significantly aggravate knee osteoarthritis or ligamentous cartilaginous knee deterioration as is manifested in this Veteran.  The examiner further noted that aggravation was not substantiated at this time as the osteoarthritic changes of the knees have become manifest at an earlier than usual age because of his obesity and other medical problems.  With respect to the back, the examiner explained that while the Veteran's moderately-severe foot calluses cause significant discomfort when standing and walking and may lead to an antalgic gait, it is less likely that such conditions would ultimately lead to the lumbar facet arthritis shown on recent imaging studies.  This lumbar arthritis is due to normal aging of the spine, coupled with the Veteran's current obesity.  With regard to aggravation of the back, the examiner noted that the antalgic gait may lead to some lower back pain, but it would not worsen the degree of lumbar facet arthritis.  

The Board finds the June 2016 examiner's opinion highly probative.  Dr. RL's positive opinions provide some, but less, probative value because they are generally conclusory and lack supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (conclusory analysis is not adequate).  The 2016 examiner explained that the Veteran had early onset osteoarthritis due to obesity and other medical problems.  The Board acknowledges that Dr. RL and the 2016 examiner found the service-connected foot disabilities could cause pain in the back and knees.  However, pain alone is not a disability upon which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 2016 examiner specifically found that the foot disabilities would not advance or worsen the degree of osteoarthritis in the Veteran's back and knees.  38 C.F.R. § 3.310 explains that there must be an increase in severity and a baseline level of severity of the non-service connected disability if aggravation is to be found from a service-connected disability.  In this case, there is no additionally disability upon which to grant secondary service-connection.  See 38 C.F.R. § 3.310.  Service connection for the back and knee disabilities cannot be established.  See 38 C.F.R. § 3.303. 

GERD and H. Pylori

Following a review of the evidence, the Board finds that the criteria for service connection for GERD and H. pylori have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has GERD and H. pylori during the period on appeal.  VA treatment records show GERD and H. pylori on active problem lists in the years from 2014 to 2017.  The VA examiner in July 2015 confirmed the diagnoses of GERD and H. pylori.

The evidence does not show an incurrence of these disabilities in service and these disabilities, as diagnosed and medically explainable disorders are not qualifying chronic disabilities subject to the provisions of 38 C.F.R. § 3.317.  The Veteran's service treatment records are silent for complaints of or treatment for chronic gastroesophageal or gastrointestinal problems.  He had normal examinations in service and in his September 1991 and March 1992 medical questionnaires, he specifically indicated no frequent indigestion and no stomach or intestinal trouble.  The July 2015 examiner noted that GERD and H. pylori were diagnosed in 2003, over ten years after service.  During the examination, the Veteran reported experiencing acid reflux around 1996 and using over-the-counter medications until 2000 when he sought formal treatment.  This reported onset of GERD is four years after service.  Therefore, the evidence does not show a liner nexus to service.  

Again, GERD and H. pylori are not undiagnosed illnesses or medically unexplained chronic multisymptom illnesses subject to 38 C.F.R. § 3.317.  The July 2015 examiner found GERD and H. pylori were less likely than not related to the Veteran's service.  Functional gastrointestinal disorders, classified as medically unexplained chronic multisymptom illnesses, can qualify for the service-connection presumption in 38 C.F.R. § 3.317.  The examiner explained that the Veteran did not have such a diagnosis and GERD and H. pylori are diseases with clear and specific etiology and diagnosis.  Furthermore, the examiner noted medical research found no increased risk of GERD and H. pylori diseases associated with service in the Gulf War.  Given this probative medical evidence, service connection for GERD and H. pylori is not appropriate.  See 38 C.F.R. § 3.303.

Teeth

The Board finds that the criteria for service connection for teeth or dental problems have not been met.  See 38 C.F.R. §§ 3.303, 3.381, 4.150.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and loss of teeth if such is due to loss of substance of body of maxilla or mandible.  38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran contends that he has problems with his teeth secondary to his GERD.  Service connection may be granted for a disability that is proximately due to a service-connected disease or injury.  38 C.F.R. § 3.310.  However, the Board found that GERD was not related to service and is not a service-connected disability.  Therefore, the Veteran's dental claim cannot be service-connected on a secondary basis to GERD.

Moreover, the evidence of record does not show a medical diagnosis or treatment for a current dental problem.  The Veteran has not identified a specific dental disability or the source of current dental treatment.  His service treatment records show routine dental work and he indicated having no severe tooth or gum trouble on the September 1991 and March 1992 medical questionnaires.  There is no evidence from which to find a current dental disability related to service to be service-connected for compensation or treatment purposes.  See 38 C.F.R. §§ 3.303, 3.381, 4.150.    

Further regarding service connection for treatment purposes, the Board notes that a dental claim for service connection encompasses a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment). 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 . 38 C.F.R. § 3.381.

In this case, the Veteran is not service-connected for a compensable or a noncompensable dental condition, which precludes Class I and Class II eligibility. He does not have a dental condition determined to be aggravating disability from an associated service-connected disability for Class III eligibility. Finally, he is not evaluated as 100 percent for his service connected disabilities, is not enrolled in a chapter 31 program, and is not scheduled for care and services under chapter 17 of 38 U.S.C. It follows he is not eligible for Class IV, Class V, or Class VI eligibility. The record does not present a basis to grant service connection for any dental condition for outpatient dental treatment purposes. 38 C.F.R. § 17.161.

 


IV. Rating analysis

The Veteran contends that his foot disabilities are more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  Such competent reports will be considered, in conjunction with other relevant medical and lay, evidence in adjudicating the disabilities on appeal.

Skin

The Veteran's foot callus disability is rated 10 percent disabling under Diagnostic Code 7806.  Diagnostic Code 7806 considers skin disabilities similar to dermatitis or eczema and allows for a non-compensable evaluation where the skin problem covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  38 C.F.R. § 4.118.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  

In Johnson v. Shulkin, 862 F. 3d 1351 (Fed. Cir. 2017), the Federal Circuit Court agreed with the Secretary's interpretation of Diagnostic Code 7806 finding that the term "systemic therapy" did not include topical therapy that affects only the area to which it is applied and that the use of topical corticosteroids did not categorically equate to "systemic therapy."  

Based on the evidence, the criteria for a rating in excess of 10 percent for bilateral foot calluses have not been met.  38 C.F.R. § 4.118, DC 7806.

The evidence shows that the calluses on the Veteran's feet cover less than 20 percent of the body and of the exposed areas and do not require any type of medication or therapy.  The July 2013 examiner recorded calluses on the sides of the great toes, which had to be shaved once per week.  He did not provide an estimate of the area covered by calluses.  The July 2015 examiner found that calluses covered less than five percent of the total body area and none of the exposed areas.  The examiner observed several painful calluses on the bottoms of the feet.  The Veteran has not reported having calluses anywhere but his feet.  The June 2016 examiner noted that the Veteran used no medication for his feet and the calluses (infections of the skin) covered less than five percent of the total body and none of the exposed area.  Eczema covered between five percent and 20 percent of the total body area and none of the exposed area.  The examiner also recorded that he has to trim the calluses weekly but does not require any systemic therapy for skin problems.  Treatment records and lay evidence also fail to show that the Veteran's calluses cover greater than 20 percent of the body or exposed areas or require systemic therapy.  As such, a rating in excess of 10 percent for bilateral foot calluses under Diagnostic Code 7806 is not appropriate.  See 38 C.F.R. § 4.118. 

Musculoskeletal

The Veteran's foot disability has also been given two 20 percent ratings, one each for the left and right foot under Diagnostic Code (DC) 5284.  Diagnostic Code 5284 applies to other foot injuries and provides for a 10 percent rating for moderate disability, a 20 percent rating for moderately-severe disability, and a 30 percent rating for severe disability.  38 C.F.R. § 4.71a.  

The evidence shows that the Veteran's foot disabilities cause moderately-severe but not severe symptoms.  The July 2013 examiner recorded mild or moderate hallux valgus with no surgery and extensive great toe calluses.  The Veteran reported ongoing pain, flare-ups in pain if he stood more than an hour, use of pain medication, and no use of assistive devices.  Functional limitations included walking less than one mile, walking less than two hours, and required alternating between sitting and standing every hour.  A February 2014 treatment record shows the Veteran's feet were swollen and caused a lot of pain.  In December 2014, the Veteran's symptoms were classified and reported as moderate and occurring constantly.  The July 2015 examination shows his feet limited his ability to work in jobs requiring prolonged ambulation or standing.  

A May 2016 treatment record also notes that the Veteran had increasing problems dealing with pain and difficulty standing on his feet for prolonged periods of time.  The Veteran reported that his feet buckled on occasion.  The June 2016 examiner recorded pain, flare-ups that caused decreased capacity for prolonged walking, pain accentuated by use, pain on manipulation, arch supports, calluses, decreased longitudinal arch height, no swelling, no marked deformity, no marked pronation, weight-bearing line not falling over or medial to the great toe, no lower extremity deformity, no inward bowing, and no marked inward displacement.  The examiner explained that the use of arch supports was due to a combination of the foot calluses and pes planus.  The examiner classified the foot disability as moderately-severe.  

The Veteran's foot disability did not present symptoms of severe impairment.  Although he experienced pain and limitation of prolonged standing and walking, he was able to work a fulltime job and ambulate without an assistive device.  The Board is particularly persuaded by the June 2016 examiner's classification of the disability as moderately-severe; the examiner has training and experience with various disability presentations to best characterize the Veteran's disability.  The reported swelling, pain, flare-ups, buckling, and other symptoms have been considered in finding a moderately-severe disability picture.  As the evidence does not show severe foot disability, ratings in excess of the two, 20 percent for the right and left feet are not merited.  See 38 C.F.R. § 4.118, DC 5284.  While the evidence shows that the Veteran's symptoms worsened between the December 2014 private treatment and the 2016 examination, the AOJ has awarded him the rating for moderately-severe symptoms for the entire period on appeal.  The Board will not lower that rating to reflect the change in symptoms.

The Board notes that some of the Veteran's foot symptoms are analogous to the criteria for flatfoot under Diagnostic Code 5276, such as pain on manipulation and use and characteristic callosities.  Those symptoms allow for a single, 30 percent rating for a bilateral disability.  38 C.F.R. § 4.71a, DC 5276.  However, the Veteran is better served by the separate, 20 percent ratings for each foot under Diagnostic Code 5284.  Additionally, the evidence does not show marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, or severe spams of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances that could allow for the 50 percent rating under that code.  38 C.F.R. § 4.71a.  

The Veteran has multiple other foot diagnoses, including hammer toe and hallux valgus.  All of the functional effects of the foot disability, not specifically attributed to another diagnosis, are assumed associated with the calluses and compensated.  See Mittlieder v. West, 11 Vet. App. 181 (1998).  The July 2013 VA examiner wrote that the changed diagnosis of hallux valgus with calluses was a progression of the previous diagnosis and due to worsening of the foot condition.  The other diagnoses have not been attributed to the service-connected foot callus disability.  The June 2016 examiner found that service-connected bilateral foot calluses did not cause pes planus, hammertoes, or hallux valgus.  Regardless of whether hallux valgus is considered part of the Veteran's disability, he could not receive an additional or higher rating for his feet.  Diagnostic Code 5280 addresses hallux valgus and provides for a single, 10 percent rating if operated on with resection of the metatarsal head or severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.  There is no evidence on examination or otherwise that the Veteran had operated resection of the metatarsal head or symptoms equivalent to amputation of the great toe.    

The Board has considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating under another Diagnostic Code or Codes.  See 38 C.F.R. § 4.71a, 4.118.  Additionally, the Veteran's foot disability has presented with generally consistent symptoms such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10. 

Finally, the Board notes that the Veteran reported being employed full-time but that his foot disability interfered with his ability to do his job.  The job interference was considered in the below grant of additional vocational rehabilitation services.  The functional symptoms and impact of the Veteran's foot disability have been considered and compensated by the ratings under Diagnostic Code 5284.  In the prior remand, the Board mentioned consideration of extra-schedular ratings based on the reported job interference pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is not appropriate for the foot disabilities, because all of the Veteran's symptoms, including those that affect functioning, have been addressed by the schedular rating criteria.  Therefore, the Veteran's foot disability does not satisfy the first requirement for an extra-schedular rating as laid out by the Court in Thun.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

V. SMC

The Veteran asserts that he should be awarded special monthly compensation (SMC).  Special monthly compensation based on the need for aid and attendance is payable when a veteran requires the regular aid and attendance of another person because he is helpless or nearly helpless due to such conditions as the anatomical loss or loss of use of both feet or legs, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, or protect oneself against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).  Finally, the evidence must show that a service-connected disability has created the Veteran's need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

After review of the record, the Board finds that the criteria for SMC based on the need for aid and attendance have not been met.  See 38 C.F.R. § 3.350(b).  The evidence fails to show that the Veteran's service-connected disabilities require the regular aid and attendance of another person because he is helpless or nearly helpless due to the anatomical loss or loss of use of both feet or legs, blindness, or being permanently bedridden.  The Veteran is service-connected for cervical strain, foot disabilities, and left shoulder strain.  There is no medical or lay evidence to suggest that the Veteran is blind or has anatomical loss of his feet or legs.  The evidence also fails to show that he has loss of use of his feet or legs or is permanently bedridden.  He appears to be able to care for himself and his needs.  The Veteran has consistently reported that he works full-time as a security guard.  His co-workers reported that he does a significant amount of walking, climbing stairs, and standing in his job.  He also appears for examinations on his own.  The July 2013 and June 2016 VA examiners specifically found that the Veteran's foot function was greater than that which would be equally well served by an amputation with prosthesis.  Therefore, the Veteran does not satisfy the requirements for SMC based on the need for aid and attendance.   See 38 C.F.R. § 3.350(b).  

VI. Vocational Rehabilitation

The purpose of vocational rehabilitation services provided in Chapter 31, Title 38 of the United States Code is to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  A veteran who meets the criteria for basic entitlement may be provided a program of rehabilitative services which may include medical, diagnostic, counseling, educational, vocational, or employment services, among other services, as are determined to be needed and appropriate.  38 C.F.R. § 21.35(i).  The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31.  38 C.F.R. § 21.362 (a).

After a veteran has been given rehabilitation services under Chapter 31 and found to be rehabilitated, he or she must meet certain conditions to for reentrance into a rehabilitation program.  An additional period of training or services will be provided only if: (1) the veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which he or she was previously found rehabilitated; or (3) the occupation for which the veteran was previously found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a). 

The Board here finds that the criteria for an additional period of vocational rehabilitation services have been met.  See 38 C.F.R. § 21.284(a).

The Veteran is service-connected for a bilateral foot disability.  He requested and was enrolled in vocational rehabilitation services through VA in 2006.  Vocational rehabilitation documents show that he worked with a counselor and selected a plan to obtain an associates of applied science degree in criminal justice.  The June 2007 closure statement shows that the Veteran was deemed rehabilitated after he completed two classes in the criminal justice program and found suitable and gainful employment in the field.  The evaluator noted that the employment was consistent with the limitations imposed by his disabilities and he had maintained the employment for two months prior to closure of services.

As discussed above, the Veteran receives compensation for his bilateral foot disability.  He received vocational training in criminal justice and works as a security guard.  The records from his prior period of vocational rehabilitation show that he was fully compliant with the program.  The evidence shows that his service-connected foot disability has worsened such that when considered in relation to other factors, he is precluded from performing the duties of a security guard or criminal justice officer.  Specifically, the June 2016 examiner opined that the Veteran's foot calluses were clinically worse than before.  In a November 2011 correspondence, the Veteran wrote that he could not do his security job because of all the walking.  The Veteran's co-workers wrote that his job duties require a lot of walking and climbing stairs and he has noticeable pain and difficulty.  See November 2013 statements.  His co-workers cited his feet as well as his back and knees as the source of his limitations.  One would expect similar amounts of prolonged walking or standing as a criminal justice or corrections officer.  The July 2015 examiner noted that the Veteran had limited ability to work in jobs requiring prolonged ambulation or standing.  The June 2016 examiner also found that when the calluses flared-up, he had difficulty with prolonged walking or standing.  

Based on the lay and medical evidence, the Veteran's foot disability worsened and that disability, along with his non-service connected back and knees, precludes him from the duties of jobs for which he was trained during vocational rehabilitation in 2006 and 2007.  Therefore, additional vocational rehabilitation services are appropriate for this Veteran.  See 38 C.F.R. § 21.284(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for diabetes is granted.

Service connection for diabetes is denied.

Service connection for fatigue is denied.

Service connection for fibromyalgia is denied.

Service connection for eczema is granted.

Service connection for back disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for GERD is denied.

Service connection for H. pylori is denied.

Service connection for compensation and treatment of teeth is denied.

A rating in excess of 10 percent for bilateral foot calluses is denied.

A rating in excess of 20 percent for right foot disability is denied.

A rating in excess of 20 percent for left foot disability is denied.

Special monthly compensation based on the need for aid and attendance is denied.

Additional vocational rehabilitation services are granted.


REMAND

Additional development is needed for the Veteran's anxiety claim.  The evidence shows that he has been diagnosed with generalized anxiety disorder.  He reported in May 2016 treatment that "he hasn't been right since he was in the military or the Gulf War."  However, service treatment records are silent for any mental health complaint or treatment.  The July 2015 examiner noted that his anxiety disorder appeared related to post-military life stressors.  The examination does not include a formal medical opinion on the etiology of the anxiety disorder.  The May 2016 treatment record also notes the Veteran has significant worry related to his physical health, family, and finances and symptoms appear to have begun in 2002 when his physical pain worsened.  A medical opinion would be helpful to determine if the Veteran's anxiety is caused or aggravated by his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination and medical opinion for his anxiety disorder.  The examiner should review the claims file and provide answers to the following:

a. Is any diagnosed mental health disability, including generalized anxiety disorder, at least as likely as not related to the Veteran's service?

b. Is any diagnosed mental health disability, including generalized anxiety disorder, at least as likely as not caused by the Veteran's service-connected foot disabilities, eczema, cervical strain, and/or left shoulder strain?

c. Has any diagnosed mental health disability, including generalized anxiety disorder, at least as likely as not been aggravated or worsened by his service-connected foot disabilities, eczema, cervical strain, and/or left shoulder strain?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all relevant evidence, including the Veteran's report that he has not been the same since service and the May 2016 treatment record noting that the Veteran has significant worry related to his physical health, family, and finances and symptoms appear to have begun in 2002 when his physical pain worsened.  Please state a rationale for any conclusions rendered.  If an opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


